Citation Nr: 9928699	
Decision Date: 10/01/99    Archive Date: 10/15/99

DOCKET NO.  95-10 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
July 1993 rating action that denied service connection for a 
low back disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.  

3.  Entitlement to a rating in excess of 20 percent for 
status post left knee medial meniscectomy prior to December 
1996, and to a rating in excess of 10 percent for this 
disability after February 1997, to include the issue of 
whether a 10 percent deduction is warranted in the veteran's 
rating for disability existing prior to service.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from September 1991 
to September 1992.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case, as it concerns the claims with respect to a 
low back disability, arises from a November 1995 rating 
action with which the veteran disagreed in December 1995.  A 
statement of the case was issued in February 1996, and a 
substantive appeal was received later that month.  

The claim concerning the evaluation of the veteran's left 
knee disability arose from a September 1995 rating action.  
That action confirmed a 10 percent evaluation for that 
disability, less a deduction of 10 percent for the veteran's 
pre-service impairment, such that the veteran was not 
provided any monetary compensation.  A notice of disagreement 
with that decision was received in February 1996, and a 
statement of the case was issued in March 1996.  A 
supplemental statement of the case was issued in August 1996, 
and later that month a substantive appeal was received with 
respect to this issue.  A hearing at which the veteran 
testified was conducted in January 1997 and, in August 1997, 
the veteran was awarded a 20 percent disability evaluation 
for his left knee disorder, effective from September 3, 1992, 
and a 10 percent evaluation effective from February 1, 1997.  
These ratings were also subject to a 10 percent deduction to 
account for pre-service impairment, such that the veteran 
received compensation at the 10 percent rate between 
September 1992 and December 1996, and no monetary 
compensation for this disability after February 1, 1997.  (By 
a February 1997 rating action, the veteran had been assigned 
a temporary total rating between December 23, 1996, and 
February 1, 1997, for purposes of convalescence following 
left knee surgery.)  In August 1997, a supplemental statement 
of the case was issued concerning all three issues on appeal, 
and in due course, the case was forwarded to the Board in 
Washington, DC.

In April 1999, the Board issued a decision in which it denied 
the claim that there was clear and unmistakable error in the 
July 1993 rating action; denied the claim for entitlement to 
a rating in excess of 20 percent for left knee disability 
between September 1992 and December 1996; and denied the 
claim for entitlement to a rating in excess of 10 percent for 
left knee disability after February 1, 1997.  In the same 
decision, the Board granted the veteran's appeal to the 
extent that it was determined that a 10 percent deduction was 
not warranted in the evaluation assigned for the veteran's 
left knee disability to account for pre-service impairment; 
and to the extent that it was held that the veteran had 
submitted new and material evidence to reopen his previously 
denied claim of service connection for a low back disability.  





FINDINGS OF FACT

1.  In February 1996, the veteran perfected appeals with 
respect to the claim that there was clear and unmistakable 
error in the July 1993 rating decision which had denied 
service connection for a low back disability; and with 
respect to the issue as to whether new and material evidence 
had been submitted to reopen his claim for service connection 
for a low back disability.  

2.  In August 1996, the veteran perfected an appeal with 
respect to the evaluation of his left knee disability, 
including the issue as to whether a 10 percent deduction was 
warranted for disability existing prior to service.  

3.  In April 1999, the Board denied the claim that there was 
clear and unmistakable error in the July 1993 rating action; 
denied the claim for entitlement to a rating in excess of 20 
percent for left knee disability between September 1992 and 
December 1996; denied the claim for entitlement to a rating 
in excess of 10 percent for left knee disability after 
February 1, 1997; granted the veteran's appeal to the extent 
that it was determined that a 10 percent deduction was not 
warranted in the evaluation assigned for the veteran's left 
knee disability to account for pre-service impairment; and 
reopened his previously denied claim for service connection 
for a low back disability.  

4.  While the veteran's appeal was under consideration at the 
Board, additional evidence and argument from the veteran was 
received; that additional material was not associated with 
his claims file prior to issuance of the Board's decision.  

5.  The Board's April 1999 decision was based upon an 
incomplete record.  


CONCLUSION OF LAW

The criteria which permit the Board to vacate the adverse 
determinations made in its April 1999 decision are met.  
38 C.F.R. § 20.904 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth in the Introduction, the issues of whether there 
was clear and unmistakable error in the July 1993 rating 
action that denied service connection for a low back 
disability; whether new and material evidence has been 
submitted to reopen a claim for service connection for a low 
back disability; entitlement to a rating in excess of 20 
percent for status post left knee medial meniscectomy prior 
to December 1996, and to a rating in excess of 10 percent for 
this disability after February 1997, to include the issue of 
whether a 10 percent deduction was warranted in the veteran's 
rating for disability existing prior to service, were 
developed on appeal, and were subsequently forwarded to the 
Board.

In our April 1999 decision, the Board denied the claim that 
there was clear and unmistakable error in the July 1993 
rating action; denied the claim for entitlement to a rating 
in excess of 20 percent for left knee disability between 
September 1992 and December 1996; and denied the claim for 
entitlement to a rating in excess of 10 percent for left knee 
disability after February 1, 1997.  The Board, however, 
granted the veteran's appeal to the extent that it was 
determined that a 10 percent deduction was not warranted in 
the evaluation assigned for the veteran's left knee 
disability to account for pre-service impairment; and to the 
extent that the previously denied claim for service 
connection for a low back disability was reopened.  

While the veteran's appeal was under consideration, the Board 
received additional evidence and written statements from the 
representative of the veteran.  These documents, however, 
were not associated with the veteran's claims file prior to 
the Board entering its April 1999 decision, and, therefore, 
that decision was rendered on the basis of an incomplete 
record.  In his letter transmitting the additional evidence 
and argument directly to the Board, the representative 
asserted that the RO had not afforded him an adequate 
opportunity to submit that material before the case was 
transferred to the Board.  In addition, he cited 38 C.F.R. § 
20.1304(a) for the proposition that the submission of 
additional evidence is permitted within 90 days of the 
transfer of an appeal to the Board.  The representative 
argued that, if the material submitted was not associated 
with the claims file in time to be considered in the 
forthcoming decision of the Board, such decision should be 
vacated for violation of due process of law.

VA regulations provide that an appellate decision may be 
vacated by the Board at any time on the request of the 
appellant or his representative, or on the Board's own 
motion, when there has been a denial of due process.  38 
C.F.R. 20.904(a) (1998). Here, the Board finds that its April 
1999 decision was not based on a complete record, and hence, 
to the extent adverse determinations were entered, the 
decision violated the veteran's due process rights.  As such, 
those adverse determinations made in the April 1999 decision 
must be vacated.  

Therefore, in order to assure due process of law and to 
afford the veteran every equitable consideration, the Board's 
decision of April 13, 1999, as it pertains to the following 
issues, is hereby vacated pursuant to 38 U.S.C.A. 7104(a) 
(West 1991); 38 C.F.R. 20.904:  

(a) whether there was clear and unmistakable error in 
the July 1993 rating action that denied service 
connection for a low back disability;

(b) entitlement to a rating in excess of 20 percent for 
status post left knee medial meniscectomy prior to 
December 1996; and 

(c) entitlement to a rating in excess of 10 percent for 
status post left knee medial meniscectomy after February 
1997.

Accordingly, the case will be transferred to another member 
of the Board for de novo review, and a new decision will be 
entered as though the April 1999 decision regarding the 
determinations vacated had not been made.  

As to those favorable determinations made in the Board's 
April 1999 decision, they remain in full force and effect.  
Therefore, the following determinations are not disturbed by 
this decision to vacate:  

(a) the Board's decision to reopen the veteran's claim 
for entitlement to service connection for a low back 
disability; and

(b) the Board's decision that a 10 percent deduction is 
not warranted in the evaluation assigned for the 
veteran's left knee disability to account for pre-
service impairment.  


ORDER

To the extent that the Board's April 1999 decision denied 
entitlement to a rating in excess of 20 percent for status 
post left knee medial meniscectomy prior to December 1996; 
denied entitlement to a rating in excess of 10 percent for 
status post left knee medial meniscectomy after February 
1997; and determined that a July 1993 rating action did not 
contain clear and unmistakable error, it is vacated.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

